Citation Nr: 0709429	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  06-21 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as chronic obstructive pulmonary disease (COPD) and 
asthma, as residuals of exposure to mustard gas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from January 1945 to 
February 1947.

This claim is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

In March 2007, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2006).  


FINDINGS OF FACT

1.  The evidence does not confirm exposure to mustard gas or 
Lewisite during service.

2.  A respiratory disorder was not manifest during service; 
the veteran's current respiratory disorders are unrelated to 
service.


CONCLUSION OF LAW

A respiratory disorder, claimed as COPD and asthma, was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred therein as a result of exposure to 
mustard gas.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.316 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant law and regulations, service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that although the veteran served 
during a time of war, he does not allege that COPD or asthma 
began in combat, and, therefore, 38 U.S.C.A. § 1154(b), 
pertaining to proof of service incurrence or aggravation of a 
disease or injury in the case of a veteran who engaged in 
combat with the enemy, is not for application. 

Next, as a procedural matter, attempts to locate the 
veteran's service medical records have been unsuccessful.  
Apparently, his records were destroyed in the fire at the 
National Personnel Records Center (NPRC) in 1973.  The only 
service medical records currently associated with the claims 
file is the service separation examination dated in February 
1947.

The Board is mindful that in a case, such as this one where 
service medical records have been lost, there is a heightened 
duty to assist the veteran in developing the evidence that 
might support his claim.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).  This heightened duty includes the obligation to 
search for alternate medical records.  See Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  In addition, the Board is 
directed to explain its findings and conclusions and consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In addition to the regulations cited above, service 
connection is warranted where the veteran experienced full-
body exposure to nitrogen or sulfur mustard or Lewisite 
during active military service and subsequently develops a 
chronic form of the listed diseases outlined in 38 C.F.R. 
§ 3.316(a).  VA Manual M21-1, Part III, specifies that 
veterans who underwent full-body exposure to a vesicant agent 
include those exposed during field or chamber testing, those 
exposed under battlefield conditions in World War I, those 
present at the German air raid on the harbor of Bari, Italy, 
in World War II, and those engaged in the manufacturing and 
handling of (blistering) agents during service.  See Training 
Letter 05-01.

"Whether or not the veteran meets the requirements of this 
regulation [38 C.F.R. § 3.316], including whether or not the 
veteran was actually exposed to the specified vesicant 
agents, is a question of fact for the Board to determine 
after full development of the facts.  The Board, therefore, 
must consider the credibility of the veteran's testimony in 
light of all the evidence in the file . . . Thus, under this 
regulation, the Board is charged with the very difficult task 
of ascertaining what transpired more than fifty years ago 
with very little evidence to consider."  Pearlman v. West, 
11 Vet. App. 443 (1998).

Therefore, under the governing regulation pertaining to 
exposure to mustard gas, presumptive service connection is 
warranted if the veteran has experienced: (1) full body 
exposure, (2) to the specified vesicant agent, (3) during 
active military service, and (4) has subsequently developed 
certain specified conditions.  38 C.F.R. § 3.316.  It is 
noted that COPD and asthma are among the conditions that are 
associated with full body exposure to sulfur mustard.

The veteran contends, in essence, that he was exposed to 
mustard gas.  When asked to further clarify his claim, he 
maintained that he was exposed to an unknown chemical in 
August 1945 during recruit training at Adaberrry, Louisiana, 
and Fort Lee, Virginia.  

As noted above, the veteran's only service medical record (a 
separation examination) shows a normal clinical evaluation of 
his lungs.  Post-service evidence reflects no complaints of, 
treatment for, or a diagnosis of a respiratory disorder of 
any type for many years after service separation.  When 
examined in 1973, he complained of cough tna production of 
"yellow stuff."  Of note, a May 1977 VA examination showed 
a normal clinical evaluation of his lungs and a chest X-ray 
was normal.  He did complain of productive cough and asthma.


In October 2001, a private facility noted that the veteran 
had COPD due to tobacco abuse.

In November 2001, the veteran related a history of 
respiratory problems but was unsure if he had asthma or 
emphysema.  At the time of treatment, he did not relate his 
respiratory symptoms to mustard gas exposure while on active 
duty.  It was noted that he had been a smoker, he had quit 35 
years before.  After a physical examination, his VA primary 
care provider diagnosed COPD and bronchial asthma.  
Outpatient medical records reflect on-going treatment for 
COPD.

As to the issue of actual exposure to mustard gas, after 
checking all appropriate sources, the evidence does not show 
that the veteran experienced full body exposure to mustard 
gas during service.  Specifically, two requests were made to 
the National Personnel Records Center but no relevant 
evidence regarding mustard gas exposure was found.  Requests 
for verification of mustard gas testing were made to the U.S. 
Army Research, Development and Engineering Command (USARDEC) 
(formerly Chemical and Biological Defense Agency) in May 2005 
and August 2005.  Although the August 2005 requests included 
additional details supplied by the veteran as to the date and 
circumstances of his exposure, the USARDEC was unable to 
supply any information related to the inquiry.

In addition, a request was made to the Mustard Gas Manager at 
VA's Compensation and Pension Service with information from 
the veteran concerning his exposure.  In October 2005, the 
Mustard Gas Project Manager indicated that the Department of 
Defense had the following response regarding the veteran: 

[n]othing in the records provided by the 
service member supports a claim of 
exposure to [chemical warfare] agents.  
His name is not contained in the WWII 
mustard gas-lewisite data base.  Service 
member can not be considered as being 
exposed to [chemical warfare] agent.

Therefore, while multiple attempts have been made to verify 
the veteran's exposure to mustard gas, all avenues have been 
negative with respect to exposure.  

In a follow-up inquiry to further clarify his exposure, even 
the veteran himself acknowledged that he did not know what 
chemical he was exposed to during recruitment training.  
Significantly, the evidence does not show, nor does the 
veteran alleged, that he was exposed during battlefield 
conditions in World War I, that he was present at the German 
air raid on the harbor of Bari, Italy, in World War II, or 
that he was engaged in the manufacturing and handling of 
(blistering) agents during service, as anticipated by the 
regulations.  

Rather, the veteran contends that he was exposed during 
"recruitment training" in August 1945.  

In light of the veteran's missing service medical records, 
judicial case law increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant; however, it does not lower 
the legal standard for proving a claim for service 
connection.  See Russo v. Brown, 9 Vet. App. 46 (1996).  It 
is indeed unfortunate that some of the veteran's service 
medical records are unavailable; however, a grant of service 
connection requires an etiological link between the claimed 
in-service injury and the currently claimed disability.  

In this case, as exposure to mustard gas has not been shown, 
and there is no competent evidence linking his current 
respiratory disorders to mustard gas exposure; therefore, his 
appeal is denied.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that specific 
VA regulations which provide for presumptive service 
connection for disabilities resulting from exposure to 
various toxins such as radiation or Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

Again the Board emphasizes that the service separation 
examination showed a normal clinical evaluation of the 
veteran's lungs at the time of discharge.  Moreover, the 
veteran has not alleged that his respiratory problems began 
in service.  Therefore, the Board finds no evidence of a 
chronic respiratory disorder at the time of discharge.

Next, although post service medical evidence does not 
pinpoint precisely when the veteran was diagnosed with a 
respiratory disorder, a May 1977 VA examination on another 
matter reflected a 12-year history of cough, dating the cough 
to 1965.  A chest X-ray at that time was normal.   

Even assuming that respiratory symptomatology was present as 
early as 1965, the Board emphasizes the multi-year gap 
between discharge from service (1947) and onset of a cough 
(1965) - nearly 20-years.  Furthermore, a respiratory 
disorder was not diagnosed until 2001 - some 50+ years after 
service separation.  Moreover, when he sought to establish 
medical care in November 2001, the veteran did not report 
that his respiratory complaints were related to active duty 
service.  

The veteran's silence, when otherwise reporting his past 
medical history constitutes negative evidence.  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  At this juncture, no physician has ever related 
that the veteran's current respiratory disorder are due to 
service.  A private facility entered an opinion that the COPD 
was due to tobacco abuse rather than service or mustard gas 
exposure.  The veteran is competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, as lay person, 
he is not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  

In the absence of competent evidence of a chronic disease in 
service, lack of continuity of relevant symptomatology, and 
the absence of a medical nexus, service connection is not 
warranted for a respiratory disorder.

In reaching this determinaitnnon, the Board again notes that 
there is no evidence, lay or medical, of respiratory disease 
in service or in proximity to serparqation from service.  
Although he has reported exposure to mustard gas, his report 
is vague as to the circumstances and does not establish that 
he had full-body exposure as contemplated by the regulation.   

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in May 2005.  He has been provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records are presumed to be lost except as otherwise 
identified.  Moreover, post-service medical records relevant 
to the issue on appeal have been obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  In 
this case, the evidence does not support a need for 
additional medical development.  There was no showing of 
exposure to mustard gas, no chronic respiratory disorder in 
service, no indication of respiratory symptomatology for many 
years after service, and no medical nexus between service and 
the current respiratory diagnoses.  The available medical 
evidence is sufficient for an adequate determination.  

In addition to the veteran receiving notification of what 
type of information and evidence he needed to substantiate 
his claim for service connection, he was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date by correspondence dated in January 
2007.  However, any questions as to the appropriate 
disability rating or effective date to be assigned are moot 
as the claim has been denied.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  


ORDER

Service connection for a respiratory disorder, claimed as 
COPD and asthma, as residuals of exposure to mustard gas, is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


